Case 0:18-cv-61791-RKA Document 54 Entered on FLSD Docket 01/18/2019 Page 1 of 10



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                                       CASE NO.: 1:18-cv-61791-RNS

      BLAINE HARRINGTON III,

                    Plaintiff,

      v.

      MOBOX MARINE, LLC AND CONNEX
      SOCIAL LLC DBA CONNEX DIGITAL
      MARKETING,

                    Defendants.


           PLAINTIFF'S OPPOSITION TO DEFENDANTS' MOTION FOR SUMMARY
               JUDGMENT AND INCORPORATED MEMORANDUM OF LAW

           Plaintiff BLAINE HARRINGTON III (“Harrington”), by and through his undersigned

  counsel, and pursuant to Fed. R. Civ. P. 56 hereby files this Opposition to Defendants’ Motion

  for Summary Judgment and Incorporated Memorandum of Law, and in support thereof states as

  follows:

           I.      Introduction

           Harrington made a mistake. It was a clerical error, and an easy one to make. He

  accidentally attached the wrong Certificate of Registration to the Complaint. Upon discovery,

  Harrington quickly filed a timely Motion for Leave to Amend the Complaint [DE 38], which is

  currently pending.1




  1
   Harrington’s Amended Complaint moots the Defendants’ Motion for Summary Judgment in its entirety. See
  Mendez v. Jarden Corp., 2011 U.S. Dist. LEXIS 161266 at *2-3 (S.D. Fla. Mar. 16, 2011) (citing Taylor v.
  Alabama, 275 Fed. App’x 836 at *2 (11th Cir. 2008); Pierce v. City of Miami, 176 Fed. App’x 12 at *1 (11th Cir.
  2006)).


                                               SRIPLAW, PLLC
                            21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 0:18-cv-61791-RKA Document 54 Entered on FLSD Docket 01/18/2019 Page 2 of 10



         The Defendants are trying to capitalize on Harrington’s simple mistake by filing a

  premature motion for summary judgment and improperly moving for fees to which they are not

  entitled to. Defendants are attempting to play “gotcha” games. This is not fair and should be

  discouraged.

         Defendants know they stole Harrington’s Work. Rather than accept responsibility for

  their actions, they are deflecting blame and multiplying this litigation in a vexatious and

  frivolous manner to try to get Harrington to abandon his legitimate claim.

         Nevertheless, the Defendants’ Motion for Summary Judgment still fails as a matter of law

  and should be denied.

         II.     Factual Background

         While Harrington and the Defendants agree on nearly all of the facts of this case, the

  Defendants omit several crucial facts that are fatal to their motion. This is due in large part by the

  Defendants’ rush to file their premature motion. Defendants failed to propound any discovery

  upon Harrington or depose him, and counsel for Defendants’ has refused to constructively

  engage with counsel for Harrington on any issues of substance. If the Defendants had done so

  and not prematurely rushed to file, they would have discovered the facts sink their motion and

  avoided this unnecessary waste of time and resources. The pertinent additional facts are as

  follows:

         1.      Harrington is a professional photographer who makes a living from his

  photography. [Harrington Declaration “Harrington Decl.”, ¶ 2].

         2.      In his forty-year career, he has won numerous awards for his work, including the

  2005 and 2006 SATW Travel Photographer of the Year award. [Harrington Decl., ¶ 2].




                                                2
                                          SRIPLAW, PLLC
                          21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 0:18-cv-61791-RKA Document 54 Entered on FLSD Docket 01/18/2019 Page 3 of 10



         3.      Throughout his professional career, Harrington has taken hundreds of thousands

  of photographs professionally. [Harrington Decl., ¶ 3].

         4.      One such photograph was taken by Harrington on June 24, 2007 and is titled

  “20070624_hawaii_0066” (the “Work”) and pictured below. [Harrington Decl., ¶ 6].




         5.      Harrington registered the Work with the Register of Copyrights on April 26, 2011

  and was assigned registration number VA 1-775-610. [Harrington Decl., ¶ 7, Ex. 1].

         6.      Certificate of Registration VA 1-775-610 is for a group registration of

  photographs created in 2007 and published in 2011. [Harrington Decl., ¶ 8, Ex. 1].

         7.      Harrington has registered over seventy thousand photographs with the U.S.

  Copyright Office and holds approximately forty Certificates of Registration for his works.

  [Harrington Decl., ¶ 4].

         8.      While Harrington does his best to keep accurate records of all his photographs

  and copyright registrations, he is not perfect and sometimes makes mistakes. [Harrington Decl., ¶

  5].




                                               3
                                         SRIPLAW, PLLC
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 0:18-cv-61791-RKA Document 54 Entered on FLSD Docket 01/18/2019 Page 4 of 10



         9.       Before the Complaint was filed, Harrington researched the registration for the

  Work, but instead of identifying registration VA 1-775-610, he inadvertently identified VAu 1-

  077-015 as applicable. [Harrington Decl., ¶ 10].

         10.      Registration VAu 1-077-015 is also a group registration of photographs.

  [Harrington Decl., ¶ 11].

         11.      Registration VAu 1-077-015 consists of 10,845 unpublished photographs and was

  also registered in 2011. [Harrington Decl., ¶ 11].

         12.      During Harrington’s review of documents during this case, he discovered that he

  had inadvertently identified the incorrect Certificate of Registration with the Complaint.

  [Harrington Decl., ¶ 15].

         13.      Harrington mistakenly provided his counsel with the incorrect registration, VAu

  1-077-015, instead of the correct registration, VA 1-775-610. [Harrington Decl., ¶ 12].

         14.      This happened because both registrations were for groups of unpublished

  photographs, registered in 2011, and contained very similar registration numbers. [Harrington

  Decl., ¶ 12].

         15.      Harrington misplaced the deposit material for both registrations. [Harrington

  Decl., ¶ 13].

         16.      As a result, he was unable to provide the deposit materials to his counsel to check

  against the registration until he later found them. [Harrington Decl., ¶ 13].

         17.      Upon a further review of his records after becoming aware of the mistake,

  Harrington identified the correct Certificate of Registration for the Work and provided a copy to

  his counsel, who immediately provided it to counsel for the Defendants along with a complete

  copy of the entire deposit material in Harrington’s possession. [Harrington Decl., ¶ 16].


                                                4
                                          SRIPLAW, PLLC
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 0:18-cv-61791-RKA Document 54 Entered on FLSD Docket 01/18/2019 Page 5 of 10



         18.     Crucially, at the time the Complaint was filed, the Work was registered with the

  U.S. Copyright Office. [Harrington Decl., ¶ 14, Ex. 1; DE 1].

         III.    Procedural Background

         The Complaint in this case was filed on August 2, 2018. [DE 1]. The Defendants filed

  their Answer on October 18, 2018. [DE 15]. The Court entered its Scheduling Order on

  December 12, 2018 and set the deadline for the amendment of pleadings as January 16, 2018.

  [DE 23].

         Harrington first notified the Defendant of his intent to amend the Complaint on

  December 26, 2018 but did not receive a response. [DE 38, pg. 2]. Rather, immediately

  thereafter, the Defendants filed their first Motion for Summary Judgment [DE 34], which was

  stricken for failure to comply with the Court’s Rules with leave to refile. [DE 36].

         After the Court struck the Defendants’ Motion, Harrington again notified the Defendants

  of his intent to amend his Complaint, provided the Defendants with a copy of the proposed

  Amended Complaint, correct Certificate of Registration, and deposit material. [DE 52-1, Ex. A,

  pg. 2]. Defendants objected to the relief sought and Harrington then filed his Motion for Leave to

  Amend the Complaint on January 3, 2019. [DE 38]. Again, immediately after Harrington’s

  request, the Defendants refiled their Motion for Summary Judgment [DE 49], and on January 4,

  2019 filed a Corrected Motion for Summary Judgment [DE 51], notwithstanding Harrington’s

  pending Motion for Leave to Amend. [DE 38].

         IV.     Memorandum of Law

     A. Harrington’s Proposed Amended Complaint Moots Defendants’ Motion

     Harrington incorporates by reference his timely filed Motion for Leave to Amend the

  Complaint and respectfully prays that the Court allow him to amend as justice so requires. [DE


                                                5
                                          SRIPLAW, PLLC
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 0:18-cv-61791-RKA Document 54 Entered on FLSD Docket 01/18/2019 Page 6 of 10



  38]. “The filing of an amended complaint renders a Motion for Summary Judgment on the

  original complaint moot.” Mendez, 2011 U.S. Dist. LEXIS 161266 at *2 (citations omitted).2

      B. Defendants Are Not Entitled to Summary Judgment as a Matter of Law

      Defendants’ entire argument is only two sentences long, simply stating that “Plaintiff has

  failed to identify a copyright registration for the Asserted Work. Because registration is a

  prerequisite to instituting an action for copyright infringement, Plaintiff’s claim must fail as a

  matter of law.” [DE 51, pg. 6].

      Defendants’ argument fails because (1) Harrington has identified a copyright registration for

  the Work; and (2) Harrington has registered the Work and thus satisfied 17 U.S.C. § 411(a).

      1. Harrington has identified a copyright registration for the Work

      On January 3, 2019, in Harrington’s Motion for Leave to Amend the Complaint, he identified

  the proper Certificate of Registration for the Work as VA 1-775-610 and provided a copy of the

  Certificate of Registration for the record. [DE 38, Ex. 1, pg. 8]. Harrington also identified the

  correct Certificate of Registration in his Declaration filed concurrently with this Opposition.

  [Harrington Decl., ¶ 7, Ex. 1].

      To establish a prima facie case of copyright infringement, “two elements must be proven: (1)

  ownership of a valid copyright, and (2) copying of constituent elements of the work that are

  original.” Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361 (1991). Harrington’s

  Certificate of Registration VA 1-775-610 is prima facie evidence of the validity of his copyright

  in the Work and satisfies his burden under the first prong of Feist. See 17 U.S.C. § 410(c);

  Latimer v. Roaring Toyz, Inc., 601 F.3d 1224, 1233 (11th Cir. 2010). Feist’s second prong is not

  at issue in Defendants’ Motion.


  2
   Defendants themselves admit that Harrington’s Amended Complaint would moot their Motion for Summary
  Judgment. [DE 52, pg. 8].
                                                  6
                                            SRIPLAW, PLLC
                          21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 0:18-cv-61791-RKA Document 54 Entered on FLSD Docket 01/18/2019 Page 7 of 10



     “Once the plaintiff produces a certificate of registration, the burden shifts to the defendant to

  establish that ‘the work in which copyright is claimed is unprotectable (for lack of originality)’”

  Latimer, 601 F.3d at 1233 (quoting Bateman v. Mnemonics, Inc., 79 F.3d 1532, 1541 (11th Cir.

  1996). The Defendants have done nothing to rebut the presumption of validity of Harrington’s

  VA 1-775-610 Certificate of Registration.

     2. Harrington has complied with 17 U.S.C. § 411(a)

     Under the Copyright Act, Harrington may institute a civil suit for copyright infringement

  once “registration of the copyright claim has been made in accordance with this title.” 17 U.S.C.

  § 411(a). To make registration “in accordance with” the Copyright Act, the owner of the

  copyright must “deliver to the Copyright Office the deposit specified by this section, together

  with the application and fee specified by sections 409 and 708.” 17 U.S.C. § 408(a).

     Harrington registered the Work with the U.S. Copyright Office on April 26, 2011 and

  received Certificate of Registration No. VA 1-775-610. [DE 38, Ex. 1, pg. 8; Harrington Decl., ¶

  7]. By nature of receiving the Certificate of Registration from the U.S. Copyright Office,

  Harrington has shown that he has complied with the registration requirement. See 17 U.S.C. §§

  410(a) and (c). There is no factual or legal basis to grant summary judgment on behalf of the

  Defendants.

     C. The Defendants Are Not Entitled to Attorney’s Fees Because They Have Failed to
        Comply with Local Rule 7.3

     S.D. Fla. L.R. 7.3 “provides a mechanism to assist parties in resolving attorneys fees and

  costs disputes by agreement.” S.D. Fla. L.R. 7.3. “A motion for an award of attorneys’ fees

  and/or non-taxable expenses and costs arising from the entry of a final judgment or order shall

  not be filed until a good faith effort to resolve the motion, as described in paragraph (b) below,

  has been completed.” S.D. Fla. L.R. 7.3.

                                                7
                                          SRIPLAW, PLLC
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 0:18-cv-61791-RKA Document 54 Entered on FLSD Docket 01/18/2019 Page 8 of 10



     Further, the S.D. Fla. L.R. 7.3 requires that “the motion shall:

         (1) be filed within sixty (60) days of the entry of the final judgment or order
         giving rise to the claim, regardless of the prospect or pendency of
         supplemental review or appellate proceedings;
         (2) identify the judgment or other order which gives rise to the motion, as
         well as the statute, rule, or other grounds entitling the moving party to the
         award;
         (3) state the amount sought;
         (4) disclose the terms of any applicable fee agreement;
         (5) provide:
                 (A) the identity, experience, and qualifications for each timekeeper
                 for whom fees are sought;
                 (B) the number of hours reasonably expended by each such
                 timekeeper;
                 (C) a description of the tasks done during those hours; and
                 (D) the hourly rate(s)claimed for each timekeeper;
         (6) describe and document with invoices all incurred and claimed fees and
         expenses not taxable under 28 U.S.C. § 1920;
         (7) be verified; and
         (8) certify that a good faith effort to resolve issues by agreement occurred
         pursuant to Local Rule 7.3(b), describing what was and was not resolved by
         agreement and addressing separately the issues of entitlement to fees and
         amount.”

  S.D. Fla. L.R. 7.3.

     There are a multitude of problems with Defendants’ fee motion. First, the Defendants motion

  is premature because there has not been a final judgment or order. Second, the Defendants have

  failed to comply with the Rule because they have failed to make a good faith effort to resolve the

  motion. Third, the Defendants have not complied with any of the eight (8) other requirements of

  the Rule. Thus, the Defendants Motion should be denied.

         V.      Conclusion

         For the reasons states above, the Defendants’ Motion should be denied. In addition,

  Harrington should be granted leave to amend his Complaint to cure the inadvertent deficiency.


                                                8
                                          SRIPLAW, PLLC
                         21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 0:18-cv-61791-RKA Document 54 Entered on FLSD Docket 01/18/2019 Page 9 of 10



  Dated: January 18, 2019                     Respectfully submitted,


                                              /s/ Alexander C. Cohen
                                              JOEL B. ROTHMAN
                                              Florida Bar Number 98220
                                              joel.rothman@sriplaw.com
                                              ALEXANDER C. COHEN
                                              Florida Bar Number 1002715
                                              alex.cohen@sriplaw.com

                                              SRIPLAW, PLLC
                                              21301 Powerline Road
                                              Suite 100
                                              Boca Raton, FL 33433
                                              561.404.4350 – Telephone
                                              561.404.4353 – Facsimile

                                              Counsel for Plaintiff Blaine Harrington III

                                  CERTIFICATE OF SERVICE

          The undersigned does hereby certify that on January 18, 2019, a true and correct copy of
  the foregoing document was served by electronic mail by the Court’s CM/ECF System to all
  parties listed below on the Service List.

                                              /s/ Alexander C. Cohen
                                              ALEXANDER C. COHEN


                                         SERVICE LIST

   Mr. G. Thomas Williams
   McGarry Bair PC
   45 Ottawa Avenue SW
   Suite 700
   Grand Rapids, MI 49503
   gtw@mcgarrybair.com

   Mr. Gregory N. Woods
   Woods, Weidenmiller, MIchetti & Rudnick,
   LLP
   9045 Strada Stell Court
   Suite 400
   Naples, FL 34109
   gwoods@lawfirmnaples.com

                                              9
                                        SRIPLAW, PLLC
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
Case 0:18-cv-61791-RKA Document 54 Entered on FLSD Docket 01/18/2019 Page 10 of 10




    Attorneys for Defendants




                                              10
                                        SRIPLAW, PLLC
                        21301 POWERLINE ROAD, SUITE 100, BOCA RATON, FL 33433
